DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 2014/0295329) as evidenced by El Ghazaly (M. El Ghazaly, Abdulkadir Aydarous. Photoluminescence emission spectra of Makrofol® DE 1-1 upon irradiation with ultraviolet radiation. Results in Physics, Volume 7, 2017,Pages 333-337, ISSN 2211-3797. Published online 11/04/2016. Accessed on 05/03/2022 at https://www.sciencedirect.com/science/article/pii/S2211379716302145).
Weiser teaches a method comprising forming a photopolymer composition (Photopolymer 1), applying the composition to a substrate (Substrate 1), and drying at 80°C for 4.5 minutes (See [0223]-[0229]; [0235]. Photopolymer 1 reads on instantly claimed photopolymer layer B. The application of Photopolymer 1 onto Substrate 1 reads on step a), and the drying step reads on step b). Weiser teaches that holograms may be applied to the photopolymer layer (See [0218]-[0222]; [0262]), which reads on either the layer containing a hologram in step a) or the optional step of exposing a hologram into the photopolymer layer in step c). Weiser teaches that the resulting holograms may then be bleached with UV light (See [0262]), which reads on step d) and is performed as the last step of the method.
	Regarding the newly amended range of 90°C to 110°C, the example above utilizes a drying temperature of 80°C. However Weiser also teaches that drying can be conducted anywhere in a range of 30°C to 140°C (See [0179]). The selection of a drying temperature within this temperature range would have been obvious to one of ordinary skill in the art at the time of filing.
Weiser teaches that Substrate 1 may be Makrofol DE 1-1 (See [0229]). Weiser does not expressly disclose that Markofol DE 1-1 is an aromatic polycarbonate. However, it was known in the prior art that Makrofol DE 1-1 is such a material. El Ghazaly teaches that Makrofol De 1-1 is a bisphenol-A based aromatic polycarbonate (See Introduction; Fig. 1). Therefore the Makrofol DE 1-1 disclosed by Weiser meets the limitation “wherein the substrate layer C is an aromatic polycarbonate layer”.
Weiser does not expressly disclose performing steps a) and b) as a joint step. 
It would have been obvious to one of ordinary skill in the art to perform steps a) and b) jointly. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this instance, performing steps a) and b) jointly does not provide any new or unexpected result. Since the order of steps presented performs in a predictable manner, the claimed order of steps would have been obvious to one of ordinary skill in the art at the time of filing.
Examiner notes that step c) is optional and therefore not required to meet the claim. However Weiser does teach that Photopolymer 1 includes a polymer matrix, writing monomers, and photoinitiators (See [0223]-[0229]; [0235]).
Regarding claim 17, Weiser teaches the steps in orders a), b), c), d), which meets the claim.
Regarding claim 18, the heating step of Weiser is performed for 4.5 minutes.
Regarding claim 19, Weiser does not expressly disclose a specific bonding force between Photopolymer 1 and Substrate 1.
It would have been obvious to one of ordinary skill in the art at the time of filing that the bonding force between the photopolymer and substrate of Weiser would fall within the claimed range. Weiser uses the same materials and combines them in the same manner as the instantly claimed method. As such, one of ordinary skill in the art would reasonably expect the resulting composite to also possess the same or similar properties, such as bonding force between layers.
Regarding claim 21, Weiser teaches that a heating step may be performed in a heated drying cabinet (See [0179]), which reads on the instantly claimed heated space.
Regarding claim 23, Weiser teaches protective layers (See [0238]-[0243]) which are attached to the photopolymer layer and therefore read on the substrate layer A.
Regarding claim 25, the glass transition temperature of polycarbonate is about 150°C, so any heating temperature in the range of Weiser meets the claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 2014/0295329), as applied to claim 16 above, and further in view of Muth (US 2010/0310812).
Weiser teaches a method of bonding a photopolymer layer to a polycarbonate substrate, as detailed above.
Weiser does not expressly disclose a polycarbonate layer on a transparent thermoplastic substrate D.
Muth teaches a laminate may include multiple layers of polycarbonate film bonded to one another (See [0072]-[0077]) in the production of a hologram laminate. Where multiple polycarbonate films are used, one would read on the polycarbonate substrate C and another would read on the transparent thermoplastic substrate D as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to use multiple polycarbonate layers together, since Muth teaches that the use of multiple polycarbonate layers was recognized in the prior art as being suitable for use in hologram laminates, as detailed above.

Response to Arguments
Applicant’s arguments, filed 08/05/2022, with respect to the rejection of claim 31 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Claim 31 has been canceled, rendering the rejection moot. This rejection has been withdrawn.
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that Weiser fails to teach or fairly suggest a temperature range of 90°C to 110°C. Examiner respectfully disagrees, as Weiser teaches a range of 30°C to 140°C (See [0179]) which includes the claimed range.
Applicant argues that the instantly claimed range provides new and unexpected results because an improved level of adhesion is achieved compared to other temperatures based on Table 3 of the original disclosure. Examiner respectfully disagrees that such results are new and unexpected. Applicant has merely selected a temperature within a known range to achieve bonding between laminate layers. This selection of a drying temperature only finds an optimum or workable range by routine experimentation and is therefore prima facie obvious. Since the entire purpose of applying and drying the layers is to laminate them together, finding a workable temperature to achieve lamination is not new or unexpected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746